PER CURIAM
The affidavit upon which the order of attachment was issued set forth a ground in the language of the statute. It is the settled law of Ohio that a cause of attachment may be sufficiently stated in the language of the statute. Emmitt v Yeigh, 13 OS. 335.
We can readily concede that if the defendant had offered some evidence in support of the motion to dissolve the order of attachment either in the form of affidavit or by oral evidence, showing that the ground of attachment set forth in the. affidavit was untrue, that the trial court would be properly within its province to sustain said motion, but in the absence of any evidence whatsoever either by affidavit or otherwise, offered in support of the motion to dissolve the order of attachment, it is error for the trial court to sustain said motion.
Seville v. Wagner, 46 OS. 52.
Baer, Harkeimer & Co. vs Otto, 34 OS. 11.
Garner v. White, 32 OS. 192.
The judgment of the Municipal Court is therefore reversed, and the cause remanded for further proceedings according to law.
Vickery, PJ, Sullivan and Levine, JJ, concur.